Citation Nr: 0927127	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-11 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Legal entitlement to nonservice-connected death pension 
benefits. 




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 






INTRODUCTION

The Veteran had recognized guerilla service from June 1945 to 
October 1945, and service in the Regular Philippine Army from 
October 1945 to February 1946.  He died in March 2007, and 
the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

Additional evidence was received from the appellant following 
certification of the case to the Board; the appellant has 
submitted a waiver of any right to initial consideration of 
that evidence.

In a March 2008 statement, the appellant suggested that she 
was entitled to compensation.  The matter of entitlement to 
Dependency and Indemnity Compensation therefore is referred 
to the RO for appropriate action.

The instant appeal has been advanced on the Board's docket by 
reason of the appellant's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008). 


FINDING OF FACT

It is certified that the Veteran's only recognized service 
was with the guerillas from June 1945 to October 1945, and 
with the Regular Philippine Army from October 1945 to 
February 1946. 


CONCLUSION OF LAW

The Veteran's service is not qualifying service for VA 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
101, 107, 1521, 1541 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.40, 3.41, 3.203 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the action from which this 
appeal originates, VA provided the appellant with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in an October 2007 correspondence.  The notice was 
fully compliant with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and there are no notice or timing deficiencies in 
this case.  Even if there were a deficiency, as explained in 
further detail below, the facts are not in dispute as to the 
instant claim, and it must be denied as a matter of law.  In 
such a circumstance, VA is not required to provide notice 
under 38 U.S.C.A.§ 5103(a).  See VAOPGCPREC 5-2004; 38 C.F.R. 
§ 3.159(b)(3)(ii)).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. 
§ 5103(a).

With respect to VA's duty to assist the appellant, the Board 
notes that VA has complied with any such obligation.  In this 
regard the Board points out that, inasmuch as under the 
undisputed facts the claim can not be substantiated as a 
matter of law, there is no assistance VA can offer to assist 
in substantiating the claim.  See VAOPGCPREC 5-2004.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
appellant will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a); see also 38 C.F.R. § 3.41.  When the 
claimant does not submit evidence of service or the evidence 
does not meet the requirements of this section, the VA shall 
request verification of service from a service department.  
38 C.F.R. § 3.203(c).

The record includes a United States service department 
verification of service.  As service department 
certifications of service are binding on VA, there is no 
additional evidence for the appellant to provide.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  The appellant does 
not contend that the Veteran had periods of active service 
for VA purposes other than those reflected in service 
documents of record, or that he otherwise had service which 
qualifies her for the benefit she seeks (she contends that he 
served in the Regular Philippine Army until March 1946, 
rather than February 1946).

Service prior to July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerilla service) is qualifying 
service for compensation, dependency and indemnity 
compensation, and burial allowance.  It is not, however, 
qualifying service for VA pension benefits.  38 U.S.C.A. §§ 
107, 1521; 38 C.F.R. §§ 3.40, 3.41.

The service department has certified that the deceased 
Veteran had recognized service in the guerillas from June 
1945 to October 1945, and in the Regular Philippine Army from 
October 1945 to February 1946.  Although there is no 
indication that any service documents for the Veteran 
submitted by the appellant have been reviewed by the service 
department, the appellant does not contend that any such 
documents would show service for the Veteran other than that 
already identified by the relevant U.S. service department, 
or that they would otherwise show service qualifying her for 
death pension benefits.  In this case, the evidence does not 
show, nor does the appellant contend, that her husband had 
other than USAFFE service in the guerillas and in the Regular 
Philippine Army.  See generally, Capellan v. Peake, 539 F.3d 
1373 (Fed. Cir. 2008).

Under the controlling law and regulations outlined above, the 
Veteran's service as a member of the recognized guerillas and 
the Regular Philippine Army (while qualifying for VA 
compensation benefits) is not qualifying service for the 
pension benefit sought.  The Board notes that the appellant 
contends that a law (Senate Bill 1315) was recently passed 
and now allows the benefits she seeks.  That bill, also known 
as the Veterans Benefits Enhancement Act of 2007, was never 
presented to or signed by the President of the United States, 
and therefore never became law.  In cases such as this, where 
the law is dispositive, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

Basic eligibility for VA nonservice-connected death benefits 
is denied. 



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


